Citation Nr: 0732271	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and Witness 


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




REMAND

The veteran, who served on active duty from August 1971 to 
May 1972, asserts that his PTSD is due to a sexual assault 
that occurred during his service.  His personnel records note 
a positive performance evaluation in April 1972, but in May 
1972, the veteran received several Records of Counsel for 
poor attitude and bad behavior.  A May 1972 psychiatric 
evaluation diagnosed the veteran with mild immaturity and 
sociopathic disorder.  The Board finds that an examination is 
necessary in order to ascertain whether the veteran suffers 
from PTSD and if the asserted stressor supports the 
diagnosis.  Applicable regulations provide that evidence of 
behavior changes may constitute credible evidence of personal 
assault and that VA may submit any evidence to an appropriate 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3). 

Further, the record reveals that the veteran has not received 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  With respect to 
personal assault cases, a veteran must be informed that 
sources other than service records may corroborate the 
veteran's account of the stressor incident.  On Remand, such 
notice should be provided.   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be notified of the 
information and evidence necessary to substantiate 
his claim for PTSD due to sexual assault.  He 
should also be notified of information and evidence 
that VA will seek to provide and information and 
evidence that he is expected to provide.  The 
veteran should be asked to provide any evidence in 
his possession that pertains to the claim.  

2.  The veteran should thereafter be scheduled for 
a VA psychiatric examination in order to ascertain 
the nature and proper diagnosis of any psychiatric 
disability present, to include PTSD.  If PTSD is 
diagnosed, the examiner is asked to review the 
veteran's claim's file, including his personnel 
records demonstrating discipline problems, and 
express an opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 percent or 
greater) that the veteran's behavior indicates a 
personal assault occurred, as provided in 38 C.F.R. 
§ 3.304(f)(3).

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


